DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-10 and 12 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a thermal conductive enclosure comprising six flat exterior surfaces; no air ventilation space, and thereby there would be no internal air flow needed for dissipating heat from the power amplifier… wherein the enclosure is about one inch in height, about four inches in width, about three to six inches in depth; and wherein the maximum total output power is about 100 W.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 11 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein one signal connects to a first buffer and a comparator and a first driver circuit; and wherein the other signal connects to a second buffer and a comparator/inverter and a second driver circuit; a triangle reference generator, wherein the triangle reference generator feeds the references to 3a splitter for splitting the triangle wave reference into a first and second reference; wherein the first reference connects to; a third buffer for output to; a comparator for generating a square wave for output to the first driver circuit; and wherein the second reference connects to; an inverter for output to a comparator/inverter for generating a square wave for output to the second driver circuit” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 14 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “no internal air space needed for ventilation, a thermal conducting enclosure with six flat exterior surfaces” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 15 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a thermal conductive enclosure comprising six flat exterior surfaces; no air ventilation space, and thereby there would be no internal air flow needed for dissipating heat from the power amplifier… wherein the enclosure is about 0.5 to 1 inch in height, about 3 to 6 inches in width, about 3 to 6 inches in depth; and wherein the maximum total output power is about 50 to 200 W; Alternatively, wherein the enclosure is about 1 to 2 inch in height, about 6 to 10 inch in width, about 6 to 12 inch in depth; and the wherein the maximum total output power is about 200 to 500 W” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843